Case 1:20-cv-00170-LMB-JFA Document 95 Filed 05/18/21 Page 1 of 4 PageID# 496
                                                                  Wiggin and Dana LLP                 Kevin Carroll
                                                                  800 17th Street, NW                 202.800.2475
                                                                  Suite 520                           203.782.2889 fax
                                                                  Washington, DC 20006                kcarroll@wiggin.com
                                                                  www.wiggin.com



VIA ECF

May 18, 2021


The Honorable Leonie M. Brinkema
United States District Judge
U.S. District Court for the Eastern District of Virginia
Alexandria Division
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314


Re:     Plaintiffs’ Letter regarding Defendant’s Amended Answer, No. 20-cv-00170

Dear Judge Brinkema:

We represent Plaintiffs Muna Al-Suyid, Abdalla Al-Krshiny, Ahmad Al-Krshiny, Mahmud Al-
Krshiny, and Ibrahim Al-Krshiny, and respectfully submit this letter in response to the Court’s
April 1, 2021 Order (ECF No. 87) and May 18, 2021 Order (ECF No. 94), requesting that Plaintiffs
advise whether they wish to proceed with their Motion to Strike Affirmative Defenses in
Defendant Khalifa Hifter’s Answer (ECF No. 71) (“Motion”) in light of Defendant’s newly filed
Amended Answer, dated April 1, 2021 (ECF No. 86) (“Amended Answer”). While Plaintiffs
appreciate that the Amended Answer omits several of the baseless affirmative defenses
asserted in its prior iteration, Defendant’s revisions still fail to remedy other deficiencies, which
Plaintiffs identified in their Motion, and introduce new flaws. Accordingly, and for the foregoing
reasons, Plaintiffs wish to proceed with their Motion.

By way of background, Defendant’s initial Answer, dated February 19, 2021 (ECF No. 19)
asserted the following eleven affirmative defenses: (1) sovereign immunity, (2) head-of-state
immunity; (3) foreign official act immunity; (4) statute of limitations; (5) political question
doctrine; (6) customary international law; (7) the doctrine of estoppel; (8) the doctrine of waiver;
(9) the doctrine of unclean hands; (10) the doctrine of latches; and (11) failure to state a claim.

Plaintiffs submitted their Motion on March 12, 2021, along with a Memorandum of Law in
Support thereof. (See ECF No. 72.) (“Memorandum of Law”.) Plaintiffs argued that (1) at a
minimum, all of Defendant’s eleven affirmative defenses should be stricken without prejudice
for failing to provide adequate notice of the nature of the defenses and (2) Defendant’s
affirmative defenses grounded in immunity, the political question doctrine, failure to state a
claim, and time limitations should be stricken with prejudice as meritless. (See generally
Memorandum of Law.)




                          C O N N E C T I C U T I N E W Y O R K I P H I L A D E L P H I A I WA S H I N G TO N , D C I PA L M B E A C H
Case 1:20-cv-00170-LMB-JFA Document 95 Filed 05/18/21 Page 2 of 4 PageID# 497




On March 25, 2021, Defendant sought, and was granted, leave to file the Amended Answer.
(ECF Nos. 75-76.)1 As a tacit admission of the Motion’s underlying merit, the Amended Answer
removes six of the eleven affirmative defenses.2 However, the Amended Answer still contains,
and supplements with new allegations, the following five affirmative defenses:

       First Affirmative Defense – Head-of-State Immunity: The Amended Answer includes new
        allegations that Defendant “was appointed head of the Libyan National Army by the
        Libyan House of Representatives. He currently undertakes responsibilities including
        meeting and negotiating with foreign heads of state. The former Executive treated him
        as the head of state.” (Amended Answer at 10.)

       Second Affirmative Defense – Political Question Doctrine: The Amended Answer
        includes new allegations that “[t]he United States has an interest in the region and it is
        within [t]he Executive’s domain to make decisions regarding foreign affairs.” (Id. at 10.)

       Third Affirmative Defense – Estoppel: The Amended Answer includes new allegations
        that “[s]everal of the plaintiffs, or decedents in whose name relief is sought, took actions
        that influenced the outcome of events negatively including possessing weapons and
        engaging in gunfights during the civil war. Because they likewise engaged in the civil
        war fighting, they are estopped from seeking relief.” (Id. at 10.)

       Fourth Affirmative Defense – Waiver: The Amended Answer includes new allegations
        that Plaintiffs “were not innocent bystanders but engaged in gunfights during the civil
        war. Because they likewise engaged in the civil war fighting, they have waived their
        causes of action.” (Id. at 10-11.)

       Fifth Affirmative Defense – Failure to State a Claim: The Amended Answer includes new
        allegations that, in essence, Defendant purportedly did not know of the alleged war
        crimes, of which Plaintiffs and their families were the targets. (Id. at 11.)

Unfortunately, despite Defendant’s amendments, each of the affirmative defenses that remain
suffer from the same or newly introduced deficiencies and, therefore, should be stricken.

Defendant’s First Affirmative Defense for head-of-state immunity is as deficient now as it was in
the initial Answer. This Court has already addressed and rejected Defendant’s assertion of
head-of-state immunity in its on-the-record ruling at the September 29, 2020 hearing, when the
Court held that it was “not at all concerned about that [argument],” and that “even if [Defendant]
has some sort of immunity, it does not protect [him], … in my view, and in these types of cases.”
Transcript at 29:20-22, Elzagally, et al. v. Hifter, 19 Civ. 853 (ECF No. 44) (“Tr.”).


1Additionally, on March 26, 2021, Defendant filed a response in opposition to Plaintiffs’
Motion to strike the initial Answer, and, in the alternative, to grant Defendant leave to file his
Amended Answer. (ECF No. 78).

2 Specifically, the Amended Answer omits the affirmative defenses of 1) sovereign immunity,
(2) foreign official immunity, (3) customary international law, (4) statute of limitations, (5)
laches, and (6) unclean hands.

                                                 2
Case 1:20-cv-00170-LMB-JFA Document 95 Filed 05/18/21 Page 3 of 4 PageID# 498




Moreover, on May 14, 2021, the United States Department of State (“State Department”)
declined to file a Statement of Interest pursuant to 28 U.S.C. § 517 endorsing Defendant’s
theory that he is recognized as Libya’s head-of-state by the Executive Branch and, thus, enjoys
the immunity bestowed on such individuals. (See ECF No. 93 (“Parekh Letter”).) In fact, this was
the State Department’s second declination this year. (See ECF No. 54 (Letter of State
Department, dated Jan. 4, 2021, declining to file Statement of Interest).) Simply put, the Parekh
Letter extinguishes once and for all the notion that a scintilla of merit undergirds Defendant’s
claim to head-of-state immunity. Drapkin v. Mjalli, 441 F. Supp. 3d 145, 151 (M.D.N.C. 2020)
(instructing that a “proposed affirmative defense [that] lacks a sound basis in law” should be
stricken).

The Parekh Letter similarly is fatal to Defendant’s Second Affirmative Defense grounded in the
Political Question Doctrine. By rejecting the invitation to file a Statement of Interest, the State
Department makes unequivocal its view that no political question within the exclusive domain
of the Executive Branch exists warranting dismissal of this suit. See Tr. at 30 (“[If [the State
Department doesn’t do anything in response to this Court’s invitation to voice any position],
then I’m going to assume the U.S. government doesn’t have any concern about [the asserted
political question doctrine problem].”).

Defendant’s Third and Fourth Affirmative Defenses of estoppel and waiver are also defective,
despite his new allegations. Defendant now invokes these defenses by asserting for the first
time that Plaintiffs “influenced the outcome of events negatively” and purportedly engaged in
gunfights with Libyan National Army forces. (Amended Answer at 10.) This characterization,
however, conflicts with Defendant’s prior statements about Plaintiffs. In his prior motion to
dismiss, Defendant’s argument that he cannot be liable under the Torture Victims Protection
Act rests upon his description of Plaintiffs as “collateral civilian casualties” and their deaths as
“accidental or negligent,” rather than “studied” or “deliberate.” (ECF No. 39 at 15.) Defendant
should be judicially estopped from taking inconsistent positions in this litigation.
Handelsgesellschaft v. Sheridan Trans. Co., 800 F. Supp. 1359, 1365 (E.D. Va. 1992) (“judicial
estoppel applies where a party attempts to assert different positions or factual claims in the
same proceeding”); see also Tenneco Chem., Inc. v. William T. Burnett & Co., 691 F.2d 658,
664-65 (4th Cir. 1982) (same).

Finally, Defendant’s Fifth Affirmative Defense should be stricken because “failure to state a claim
is not an acceptable affirmative defense” in this Circuit Malibu Media, LLC v. Popp, 2015 WL
10937405, at *3 (E.D. Va. Apr. 13, 2015) (citation omitted) (collecting cases).3




3 In addition to citing numerous out-of-circuit cases, all of which are unavailing, Defendant
also cites to Martin v. Southwestern Va. Gas Co., 135 F.3d 307, 309 (4th Cir. 1998), for the
notion that the Fourth Circuit failure to state a claim is an acceptable affirmative defense in this
Circuit. That citation is entirely misleading. In Martin, the defendant raised “failure to state a
claim upon which relief could be granted because [plaintiff’s] cause of action accrued prior to
the effective date of the ADA” as an affirmative defense. Id. at *3 n.1 (emphasis added). In
other words, the defendant in Martin asserted statute of limitations defense. Thus, Martin, has
no application here, where Defendant concedes he has no time-based affirmative defense.
(See Amended Answer (omitting time-based affirmative defenses).)

                                                 3
Case 1:20-cv-00170-LMB-JFA Document 95 Filed 05/18/21 Page 4 of 4 PageID# 499




For the reasons set forth above and provided in Plaintiffs’ Memorandum of Law, Plaintiffs wish
to sustain their Motion.

                                                  Respectfully submitted,

                                                  /s/ Kevin T. Carroll
                                                  Kevin T. Carroll
                                                  Joseph G. Grasso (admitted pro hac vice)




                                              4
